Citation Nr: 1446275	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-44 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected chronic lumbosacral strain with degenerative joint disease (DJD) prior to May 26, 2010, and a rating in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's low back disability. By a September 2010 rating decision of a Decision Review Officer (DRO), the rating assigned the Veteran's low back disability was increased to 20 percent, effective May 26, 2010. As the 20 percent rating is less than the maximum available rating, and there remains a period of time during which the 20 percent rating was not in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Veteran and his brother testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Waco, Texas. A transcript of the hearing has been associated with the claims file. In December 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. Prior to May 26, 2010, the Veteran's service-connected chronic lumbosacral strain with DJD was manifested by limited motion, pain, tenderness, and spasm, without pain or functional loss on motion, incapacitating episodes, or related neurological disabilities.

2. Since May 26, 2010, the Veteran's service-connected chronic lumbosacral strain with DJD has been manifested by limited motion, pain, and tenderness, without pain or functional loss on motion that warrants an additional rating, incapacitating episodes, or related neurological disabilities.


CONCLUSIONS OF LAW

1. Prior to May 26, 2010, the criteria for a rating in excess of 10 percent for service-connected chronic lumbosacral strain with DJD were not met. 38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. Since May 26, 2010, the criteria for a rating in excess of 20 percent for service-connected chronic lumbosacral strain with DJD have not been met. 38 U.S.C.A.    §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). Prior to the November 2008 adjudication, a letter dated in March 2008 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his disability had worsened. 

The Veteran's VA treatment records have been submitted or obtained. There is no indication that additional evidence relevant to the issue decided herein is available and not part of the claims file. The Veteran was afforded VA examinations in July 2008, May 2010, and May 2014. The Board finds that the evaluations are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Also, the Board finds there has been substantial compliance with its December 2013 remand directives. The record indicates that the AMC provided the Veteran an opportunity to identify additional sources of treatment records, obtained his updated VA treatment records, afforded him a sufficient VA examination, and later issued a Supplemental Statement of the Case in August 2014. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Further, regulations require that the party who chairs a hearing fulfill two duties to comply with the above the regulation. Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 3.103(c)(2) (2013). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the Veteran's April 2012 Board hearing the VLJ fully explained the issue decided herein and the VLJ and the Veteran's representative posed questions to the Veteran to ascertain the severity of his low back disability. The VLJ sought pertinent evidence not currently associated with the claims file. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.

In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.      § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The RO, in January 1974, granted service connection for a low back disability and assigned the same an initial 10 percent rating. In March 1982, the RO reduced the rating from 10 percent to a noncompensable rating. In June 2002, the Veteran sought an increased rating, which was denied by a September 2002 rating decision. The Veteran perfected his appeal as to the issue; however, he withdrew his appeal in February 2006. The September 2002 rating decision thus became final and the November 2008 rating decision is the proper rating decision on appeal. During the course of the Veteran's prior withdrawn appeal, the RO, in January 2004, assigned his low back disability a 10 percent rating; and during the course of the present appeal, a DRO, in September 2010, assigned his low back disability a 20 percent rating, effective May 26, 2010. 

The Veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The issue currently on appeal arises from a claim received on February 5, 2008. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, February 5, 2007, to the present. See Hart, supra; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.              § 3.400(o)(2).

The Veteran's low back disability is currently rated under DC 5237 for lumbosacral strain. 38 C.F.R. § 4.71a, DC 5237. Under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242, 5243 (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id, Note 2. The rater should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria. Id, Note 1. 
Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes. An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician." Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). However, as discussed below, the Veteran's limitation of motion is compensable both prior to and since May 26, 2010; and further consideration of DCs 5003 and 5010 is thus not required.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic criteria assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.

The Board now turns to the lay and medical evidence of record. 

VA treatment records reveal that the Veteran reported low back pain on a number of occasions. Notably, he had tenderness to deep palpation of the low back in September 2007; reported the use of over-the-counter medication for low back pain in July 2008; was referred for a back brace in November 2008; complained of low back pain after a motor vehicle accident in December 2008; and reported the use of prescription medication for leg and low back pain in November 2012.

On VA examination in July 2008, the Veteran complained of low back pain, rated as an 8 on a 10-point pain scale at rest, and as a 10 with activity. He complained that his low back pain was aggravated by standing 20 minutes, walking one block, and lifting over 25 pounds. He reported that he walked four blocks every other day. He denied radiation and the use of assistive devices. Straight leg raising was negative, bilaterally. Tendon reflexes at the knees and ankles are absent, bilaterally. The Veteran demonstrated forward flexion to 110 degrees, extension to 25 degrees, and bilateral lateral rotation to 30 degrees, without pain. There was no additional limitation with repetitive motion and no additional limitation with flare-ups. His gait was normal and he could walk on his heels and toes. There was an increase in paraspinous muscle tone on the right and some spasm. Lumbar curve was normal, and there was slight scoliosis with convexity to the left. Sensation was normal. There were no incapacitating episodes, weakness, or tenderness. The examiner noted that the Veteran was not employed due to emotional problems, and that his history was difficult to obtain due to his emotional problems. The examiner reported that the Veteran did not report for X-ray examination as instructed. In an August 2008 addendum, the examiner clarified that the Veteran's slight scoliosis was not related to his low back strain. 

On VA examination in May 2010, the Veteran reported low back pain, without radiation, rated as an 8-10 on a 10-point pain scale. The examiner noted that there was no subjective evidence of pain, and no pain expression even during range of motion testing; and that the Veteran's morphine treatment for chronic pain of the left above-the-knee amputation most likely improves his low back pain. The Veteran denied flare-ups, and reported only constant pain. The Veteran was wheelchair-bound due to general debility and status-post left above-the-knee amputation. He demonstrated forward flexion to 60 degrees, extension to 30 degrees, and bilateral lateral flexion and rotation each to 30 degrees, each without pain. Repetitive range of motion testing did not decrease low back motion or function. His decreased strength was due to underlying morbid conditions and deconditioning. He had X-ray evidence of underlying early arthritis. There was no IVDS, spasm, ankylosis, guarding, or abnormal spinal contour, musculature, or posture; and the Veteran made vague comments as to queries from the examiner as to tenderness when he pressed on the side and middle of the low back. The examiner reported that the Veteran's neuropathy and atrophy of the right lower extremity was related to his diabetes and not his spine. 

During his April 2012 Board hearing, the Veteran reported that his low back pain was severe enough to prevent him from bending over, twisting, and turning. The Veteran reported that during the July 2008 VA examination, the pain he felt when forward flexing would be sufficient enough for him to stop at 45 degrees. He reported that he was too tired to complete the repetitive range of motion testing for forward flexion at that time, and that he also experienced pain when he had to twist his back for range of motion testing. The Veteran reported that his doctors informed him that his scoliosis is due to the way he has been sitting down. The Veteran asserted that his low back pain has hurt so much on occasion that he had to actually stay in bed, and that he avoids staying in bed. The Veteran's representative asserted that the July 2008 VA examination results more likely mirrored those recorded on VA examination in May 2010. The Veteran's brother asserted that the July 2008 VA examination was incomplete and the examiner told them to come back but never rescheduled. 

On VA examination in May 2014, the Veteran reported flare-ups of low back pain when bending in his wheelchair and getting into bed. The Veteran reported that his condition impacted his ability to work when he bent his back while in his wheelchair or got in and out of bed. The Veteran demonstrated 70 degrees of forward flexion, with pain at 70 degrees; and extension and bilateral lateral flexion and rotation each to 30 degrees or greater, without pain. He was able to perform repetitive testing, without additional limitation of motion. The examiner noted that the Veteran had functional loss and/or functional impairment, marked by less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing. The examiner noted that such significantly limited his functional ability during flares or when the Veteran's low back was used repeatedly over a period of time; and that additional limitations or range of motion could not be explained since the Veteran is bedridden and wheelchair-bound. 

In May 2014, there was localized tenderness or pain to palpation for joints and/or soft tissues. Muscle strength testing revealed normal strength, with the exception of active movement against some resistance in the right hip, ankle, and great toe. Reflex testing revealed hypoactive reflexes in the right ankle and knee and sensory testing revealed normal sensation; however, the examiner noted that testing on the left side was impossible due to the Veteran's left above-the-knee amputation. There was negative straight leg raising; and no muscle spasm, guarding, ankylosis, IVDS, incapacitating episodes, neurological abnormalities of the bowel or bladder, or radiculopathy.  

The Board now turns to an analysis of the case.

Prior to May 26, 2010, a rating in excess of 10 percent for the Veteran's low back disability is not warranted. As discussed above, the Veteran demonstrated forward flexion to 110 degrees, extension to 25 degrees, and bilateral lateral flexion to 30 degrees, each without pain. There was some spasm and slight scoliosis, however, the scoliosis was deemed not related to the service-connected low back disability. The diagnostic criteria requires more severe limitation of motion for a higher rating; for a 20 percent rating, forward flexion greater than 30 degrees but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, is required. 38 C.F.R. § 4.71a, DC 5237, General Rating Formula for Diseases and Injuries of the Spine. There is no probative evidence of more severe limitation of motion, or muscle spasm or guarding severe enough to cause any abnormality and DC 5237 may thus not serve as a basis for an increased rating in the present appeal, prior to May 26, 2010.

The Board has considered the Veteran's April 2012 Board testimony wherein he asserted that the pain he felt when forward flexing would be sufficient enough for him to stop at 45 degrees on VA examination July 2008. However, while the Veteran is competent to report that he felt pain during the July 2008 VA examination during range of motion testing, almost four years prior, he is not competent to report that he could only forward flex to 45 degrees. Range of motion testing is conducted using a goniometer, an instrument used to measure an angle. There is no evidence that the Veteran possesses the training, knowledge, or skill to approximate his own forward flexion. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board has also considered the Veteran's April 2012 Board testimony wherein he asserted that he did not complete repetitive motion testing on VA examination in July 2008, as well as his brother's testimony that the examiner did not complete the examination. Review of the examination report includes recitation of the Veteran's pertinent history, his in-service low back injury and his current symptoms. The examiner recorded the Veteran's complaints as to his self-reported pain rating, physical limits, aggravating factors, exercise and smoking habits, and nutrition. The examiner recorded details from the physical examination, discussed above, including his results of range of motion testing, gait, sensation, and curvature. The examiner then provided comments noting the Veteran's ability to complete three repetitive range of motion testing movements and the fact that there was no evidence of painful motion. 

The Veteran is competent to report that he did not complete repetitive motion testing, and his brother is competent to report that the examination seemed incomplete, and there is no evidence that either party is not credible in this regard. Layno, 6 Vet. App. 465, 470. However, careful review of the July 2008 examination report reveals such to be complete and detailed. There is no indication that the Veteran could not or did not complete all range of motion testing attempted, as the examiner specifically reported that he completed three instances of testing. There is no missing information or portion of the examination report left blank or incomplete. There is no indication that the examiner could not complete the examination or informed the Veteran or his brother that another examination would be rescheduled. It is significant in this regard that the testimony provided by the Veteran and his brother was rendered almost four years after the date of the examination. The Board thus finds that the July 2008 VA examination report, and the August 2008 addendum, are more probative evidence as to the severity of the Veteran's low back disability than the testimony rendered at the April 2012 Board hearing.     

Since May 26, 2010, a rating in excess of 20 percent for the Veteran's low back disability is not warranted. As discussed above, the Veteran demonstrated forward flexion to 60 degrees, and extension and bilateral lateral flexion and rotation each to 30 degrees, without pain, on VA examination in May 2010; and forward flexion to 70 degrees, with pain, and extension and bilateral lateral flexion and rotation to 30 degrees or greater each, without pain, on VA examination in May 2014. There was no ankylosis found. The diagnostic criteria requires more severe limitation of motion for an higher rating; for a 40 percent rating, forward flexion of 30 degrees or less or favorable ankylosis is required. 38 C.F.R. § 4.71a, DC 5237, General Rating Formula for Diseases and Injuries of the Spine. There is no probative evidence of more severe limitation of motion or ankylosis, and the Veteran does not assert otherwise. DC 5237 may thus not serve as a basis for an increased rating in the present appeal, since May 26, 2010.
As to both periods on appeal, prior to and since May 26, 2010, the Board has considered whether increased ratings based on IVDS and incapacitating episodes is warranted. While the Veteran, at his April 2012 Board hearing, reported that his low back pain is sometimes severe enough that he has to stay in bed, he denied incapacitating episodes on VA examinations in July 2008, May 2010, and May 2014, and there is no evidence that a physician treated the Veteran for acute signs and symptoms due to IVDS that required bedrest, as contemplated by the rating criteria. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes. Increased ratings during the appellate period based on IVDS and incapacitating episodes is thus not warranted.

As to both periods on appeal, prior to and since May 26, 2010, the Board has considered whether separate ratings for neurologic manifestations of the Veteran's low back disability are warranted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. While the Veteran presented with absent tendon reflexes at the knees and ankles, bilaterally, on VA examination in July 2008, sensation was normal and he was not diagnosed with a neurological disability. On VA examination in May 2010, the examiner specifically attributed the Veteran's peripheral neuropathy to his diabetes and not his low back disability. While on VA examination in May 2014, the Veteran presented with hypoactive reflexes in the right ankle and knee, sensory testing revealed normal sensation and the examiner specifically found no radiculopathy or neurological abnormalities of the bowel and bladder. There is no lay evidence as to any neurological impairment related to the low back disability. There is no thus basis upon which to assign separate ratings during the appellate period for neurological manifestations of the Veteran's low back disability. 

As to both periods on appeal, prior to and since May 26, 2010, the Board has considered the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. The Veteran, on VA examination in July 2008 and May 2010, presented without pain on motion or additional pain or functional limitation or impairment after repetitive testing. There is thus no indication that pain resulted in functional loss greater than that contemplated by the 10 percent rating in effect prior to May 26, 2010. 38 C.F.R. §§ 4.40, 4.45. 
While the examiner recorded that the Veteran had functional loss or impairment, with less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing, such was not shown on examination as the examiner reported that such could not be measured or described more fully due to the Veteran's status was bedridden and wheelchair-bound. Significantly, the Veteran completed repetitive range of motion testing without additional loss of motion. He demonstrated no pain with extension and bilateral lateral flexion and rotation and pain with forward flexion, and his motion remaining unchanged. There is no indication that he has functional loss that most closely approximates the next level of disability, forward flexion of 30 degrees or less or favorable ankylosis. 38 C.F.R. § 4.71a, DC 5237, General Rating Formula for Diseases and Injuries of the Spine. There is thus no indication that pain results in functional loss greater than that contemplated by the 20 percent rating in place since May 26, 2010. 38 C.F.R. §§ 4.40, 4.45. The Board finds that the currently assigned ratings already contemplate any pain on limitation of motion and the Veteran's low back disability does not warrant additional ratings under DeLuca during the appellate period.

In sum, the Board finds that the Veteran has not met the schedular requirements for a rating for his low back disability in excess of 10 percent prior to May 26, 2010, or a rating in excess of 20 percent since May 26, 2010. See Hart, supra. Rather, for the reasons and bases discussed, there is no probative positive evidence in support of the Veteran's claim, the benefit-of-the-doubt rule is thus inapplicable, and his claim must be denied. 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49, 56.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Referral of the Veteran's low back disability for extra-schedular consideration is not warranted. A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b). In this regard, the manifestations of his low back disability, including arthritis, pain, tenderness, and spasm, with resultant limitation of motion, are contemplated by DC 5237 and under 38 C.F.R. § 4.71a, and by sections 4.40, 4.45, and 4.59 of the regulations, which directly address functional impairment. See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion, as well as excess fatigability, weakness, and incoordination). These limitations and symptoms are expected concomitants of a low back disability and thus fall within the province of the schedular criteria. 

Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms. See 38 C.F.R. § 4.1. No examiner or treating clinician has suggested that the Veteran's low back disability presents an exceptional or unusual disability picture, and there is no other indication that the rating criteria are inadequate to compensate for disability resulting from it. Accordingly, the first step of the inquiry is not satisfied. Thus, absent this threshold finding, consideration of related factors under the second step of the inquiry is moot. See Thun, 22 Vet. App. at 118-19. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The examiner, on VA examination in July 2008, reported that the Veteran was not employed due to emotional problems. The Veteran's VA treatment records dated during the course of the appeal indicate that he has been housed in VA facilities and group homes and treated extensively for a non-service-connected psychiatric illness. He has been assigned a fiduciary; as in August 2004, he was declared by VA as not competent, by reason of psychiatric illness, to handle VA funds. While the examiner, on VA examination in May 2014, reported that the Veteran's low back disability impacted his employability and noted apparent difficulty with bending over in his wheelchair and getting in and out of bed, there is no medical evidence or lay assertion that his low back disability renders him unemployable. Therefore, the Board finds that no further consideration of a TDIU is warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is service-connected for only one disability, his low back disability, and further inquiry as to the possible application of Johnson is thus not required. 


ORDER

A rating in excess of 10 percent for service-connected chronic lumbosacral strain with DJD prior to May 26, 2010, and a rating in excess of 20 percent thereafter, is denied. 




____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


